Name: COMMISSION REGULATION (EC) No 1521/97 of 30 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted
 Type: Regulation
 Subject Matter: animal product;  trade policy;  tariff policy
 Date Published: nan

 31 . 7 . 97 I EN I Official Journal of the European Communities No L 204/31 COMMISSION REGULATION (EC) No 1521/97 of 30 July 1997 determining the extent to which applications lodged in July 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 July to 30 September 1997 submitted pursuant to Regula ­ tion (EC) No 509/97 shall be met as referred to in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 509/97 of 20 March 1997 laying down procedures for applying in the poultrymeat sector the Interim Agreement on trade and accompanying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part ('), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the third quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined, 2 . During the first 10 days of the period 1 October to 31 December 1997 applications may be lodged pursuant to Regulation (EC) No 509/97 for import licences for the total quantities as referred to in Annex II . Article 2 This Regulation shall enter into force on 31 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 80 , 21 . 3 . 1997, p. 3 . No L 204/32 EN Official Journal of the European Communities 31 . 7 . 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 July to 30 September 1997 80 90 100,00 100  ANNEX II (tonnes) Group number Available quantities 80 1 200,00 90 572,50 100 785,00